DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of 16/110811, filed 8/23/2018, now US Patent 10,957,892.
Election/Restrictions
Claims 34-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21, from which claim 25 depends, is drawn to a battery interconnect system product comprising tabs. Claim 25 presents limitations drawn to the production method of the tabs which is not given patentable weight, thus claim 25 fails to further limit the invention of claim 21. For purposes of examination, claim 25 is of the same scope as claim 21. 
		Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-30 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferber et al (2011/0223776).
Ferber et al teaches a battery pack comprising a plurality of batteries connected by an interconnect system. The system comprises a branched busbar (figure 12b, [0050]) having an upper substrate 1209, conductive layer/ releasable ([0039]) and a foil sheet on the busbar (1203) having the same in-plane shape as the busbar ([0012], figures 2, 5, 6, 13, 14; instant conductive material, instant claims 21 and 33). Tabs 1206 are a conductive material is affixed to the conductive material 1203 are extending from the busbar are connected to the cell’s terminals through cut or punched apertures 1205 (having a second thickness and would extend to terminals having first and second polarities [positive and negative]; instant claims 22-24, 27-30), wherein the connection points are equivalent to the instantly claimed “fusible link” (see [0049]-[0051], figures 13 and 14; glue, which would melt is included; instant claims 22-25). The reference teaches that slots or holes to form connections for the electrical configuration and output terminals which would include wires for the connections ([0036]; instant claim 26). 


    PNG
    media_image1.png
    396
    284
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    171
    301
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    121
    307
    media_image3.png
    Greyscale


The instant claim 25 is drawn to the battery system of claim 21, however, the claims only present limitations drawn to a method of welding the conductive material to a current collector. The claims is a product-by-process claim and is of the same scope of claim 1, wherein the product of the reference includes a conductive material comprising a plurality of tabs configured to contact with corresponding terminals of a plurality of battery cells, and wherein the conductive material is affixed to a collector.
Claim(s) 21, 25-30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi Guozhu (CN 206471393 and its machine translation).
The reference teaches a battery interconnect system comprising a planar conductive (current collector) busbar (3) having a foil sheet(2) affixed thereto at an interface, further comprising a plurality (first and second to differing polarities) of tabs (21) extending from the interface and contacting the terminals of battery cells (51) (differing polarities [0036]-[0038], [0041],[0054]; the busbar having two thickness portions, (3),and the portion where (2) is affixed ([0021], [0041]; claims 21, 25, 27-30 and 32). The fusible link (21), is affixed with a paste. 
The reference teaches that slots or holes to form connections for the electrical configuration/ circuits and output terminals which would include wires for the connections ([0055, [0061]]; instant claim 26). 
The instant claim 25 is drawn to the battery system of claim 21, however, the claims only present limitations drawn to a method of welding the conductive material to a current collector. The claims is a product-by-process claim and is of the same scope of claim 1, wherein the product of the reference includes a conductive material comprising a plurality of tabs configured to contact with corresponding terminals of a plurality of battery cells, and wherein the conductive material is affixed to a collector.
Claim(s) 21, 25-30, and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matthews (2019/0312251).
Matthews teaches a battery system comprising a plurality of cells and a first collector plate having a plurality of collector tabs corresponding to the plurality of cells, comprising conductive materials connected to the cell terminals, and the plate includes a second plate with second tabs joined to facilitate electrical connectivity to the first plate (see claims 1-21, 25; instant claims 21, 27, 28, 32, 33). An embodiment includes a set of tabs connected to the terminals of the cathodes, and one set of tabs connected to the terminals of the anodes ([0025]-[0028]; instant claims 29 and 30). 
The reference teaches that slots or holes or space to form connections for the electrical configuration/ circuits and output terminals which would include cables for the connections ([0037],[0051]; instant claim 26). 
The instant claim 25 is drawn to the battery system of claim 21, however, the claims only present limitations drawn to a method of welding the conductive material to a current collector. The claims is a product-by-process claim and is of the same scope of claim 1, wherein the product of the reference includes a conductive material comprising a plurality of tabs configured to contact with corresponding terminals of a plurality of battery cells, and wherein the conductive material is affixed to a collector.
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As noted in the parent application which was allowed due to the same thickness of the current collector, the cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a device as set forth by the instant claim 21, wherein the collector has the thicknesses as set forth by claim 31. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722